Trotter, J.
dissenting:
William Hare was indicted in the circuit court of Hinds county for the murder of Robert Sharp.
Before the indictment was found and the grand jury were sworn, the counsel for the prisoner presented a plea challenging the array of the panel from which the grand jury were selected, on the ground that the same was not drawn at any regular term of the circuit court, or otherwise in pursuance of the statute. The court refused to receive this plea. The prisoner afterwards tendered a plea stating in substance, that he had before been arraigned and tried for the same offense which was charged in the bill of indictment. The court refused to receive this plea likewise. The cause was then submitted to a jury, who returned a verdict of guilty. The prisoner moved the court to grant him a new trial. It appears that after the evidence was closed, the jury retired under the care and charge of a bailiff, who conducted them to a room in one of the hotels in the town of Raymond, where the court was held. That after they had been engaged some time in their deliberations, a man by the name of Woodley came into their room unobserved by the bailiff. Woodley had occasionally acted as a special deputy of the sheriff, and the officer who had charge of the jury was under the impression that he was then one of the deputies. It appears, however, that he had no authority to be with the jury at that time. Woodley remained with the jury a few minutes whilst the bailiff retired to get them some water. There is no proof that Woodley *144did or said anything calculated to have any influence against the prisoner. The motion for a new trial was refused by the court.
The errors assigned are: 1st. The rejection of the plea which challenged the array. 2d. The rejection of a special plea of a former arraignment and trial for the same offense. 3d. The judgment of the court on the motion for a new trial.
1 st. The record states that the panel of jurors for the term was drawn by the sheriff and clerk in vacation, without the assistance of any officer. This was irregular, for the act of 1830 provides that the venire shall be drawn, if in the circuit court, in open court, in presence of the judge, by the clerk and sheriff; but if this shall be omitted, the same may be afterwards done by the clerk and sheriff in the presence of the judge of probates. The plea should, therefore, have been received, unless the act of 1836 can be considered as an answer to tbe objection which was stated and relied on. The first section of that act provides that no challenge to array shall be sustained, nor shall any venire facias be quashed by any court of justice in this state. There is a proviso that in capital cases any venire facias may be quashed for partiality or corruption in the officer summoning the jury, etc. This act is a direct authority for the rejection of the challenge in this case. This court was zealously invoked to disregard the provisions of this law, which were denounced in the argument as an unconstitutional and dangerous infringement on the right of jury trials. The constitution of our state has asserted the importance of this institution, and guarded it with emphatic terms from the danger of violation. In this day, and in this country, there can be, I apprehend, but one sentiment on the subject. The right of trial by jury is universally looked upon as the most valuable and effectual bulwark of human rights. And no law which should deprive the citizen of this safeguard of his life, liberty and property, could receive the sanction of any court of justice. But I cannot regard the act of 1836 as subject to this objection. It does not take away the right, but only provides the method of enjoying it. It is true that its provisions are open to some observations on the score of policy. Abuses may sometimes grow out of it. But the remedy for this lies with the legislature, and not with this court. It is not deemed unconsti-*145tntional, and under the liberal indulgence of the right of challenge to the polls, peremptory as well as for cause, it will not often happen that this law will have the effect to deprive the party of a jury not free from objections. The frequent instances in which the whole panel for the term had been set aside on account of some mere technical objection to the form of process of venire facias, by which justice was defeated, and litigation was increased, was the cause of this law, and although it is very broad in its terms, has yet proved highly salutary to the administration of justice. It has served to extricate justice from the web of mere technical form, in which she is too often entangled. In the case before the court, I can discover no ground for arresting the regular operation of the act. Should one of these extreme cases, which were supposed by the prisoner’s counsel, ever occur, it will be the duty of the courts to pause and consider whether it is within the spirit and meaning of the law, and to give to it such interpretation as will vindicate the constitutional right of the citizen, and uphold the public policy and justice of the country.
2. Yery few remarks are deemed sufficient to dispose of the second ground of error. The plea alleges, in substance merely, that the prisoner had before been arraigned and tried for the same offense. It does not aver either a conviction or acquittal. It is, therefore, neither a plea of autrefois acquit or autrefois convict. The plea was attempted in the argument to be sustained on the authority of that great principle applicable to criminal jurisprudence, that no man shall twice be put in jeopardy for the same offense. There is no question as to the principle', and it has been expressly sanctioned in this country by a constitutional enactment. In the constitution of the United States it is thus expressed: u Nor shall any person be subject for the samé offense to be twice put in jeopardy of life or limb.” This phrase is well known in the law, and is considered as descriptive of the class of punishments inflicted for crimes amounting to a felony, whether the punishment be loss of life or limb. And hence this clause in the constitution is considered as equivalent to a declaration that no man shall be twice tried for the same offense. In the application of this maxim, it is important, however, in each case to consider, whether the party who claims its benefits, has *146been really put in jeopardy, and for the same offense. For a man may have been tried, and yet have been in no jeopardy, in the sense in which this term is understood at common law, and in the constitution. Thus if the court have no jurisdiction, no valid judgment could be rendered, and the maxim does not apply to a trial before such a tribunal. Or if the indictment was defective, so that no punishment could be awarded upon a conviction, or, if during the trial, a juror is suddenly taken ill, or dies, or the prisoner becomes so indisposed as not to be able to attend his trial, or from any other urgent necessity the progress of the trial is interrupted, another jury may be empanelled, and the prisoner again put upon his trial. And so when the prisoner has been convicted, and the judgment has been arrested at his instance, and likewise, when the jury cannot agree after the proper efforts, and there is no prospect of a verdict, and the powers of the court are about to terminate, and under this necessity they are discharged, the prisoner may again be put upon his trial. In all these cases, the prisoner may be said to have been in jeopardy by the first trial, and yet as the event has shown that there was no legal trial, he was not in jeopardy in the true sense of the maxim. See the case of the Commonwealth v. Roby, 12 Pick. R., 502; Bowden’s case, 9 Mass. R., 494; People v. Goodwine, 18 J. R., 187; United States v. Perez, 9 Wheat, 579. Hence it is necessary in every plea which seeks for the prisoner the benefit of this maxim, to aver a conviction or acquittal, on a former trial for the same offense. This was so expressly held by the court of appeals of Kentucky, in the case of the Commonwealth v. Olds, 5 Lit. R., 139, in which a very lucid and satisfactory explanation is given of the maxim under consideration. Upon the two grounds of error which I have noticed, the other judges fully concur in opinion with me.
3. I come now to consider the objection to the verdict, which is the only remaining subject of inquiry; and regret that I cannot agree with the other, judges on this point. This objection’ is rested on the single ground that Woodley was in the jury-room for a few moments, whilst they were consulting about their verdict. This man was an entire stranger to the prisoner, from aught that appears from the record, and there is no fact pre*147sented to tbe court upon which any imputation can be made against him on the score of interest or feeling. He is not shown to have had any motive to prejudice the cause of the prisoner, and he neither did nor said anything for or against him. The jury had no agency in procuring his absence, nor are they charged in anything with impropriety or misbehavior. Wood-ley was a mere intruder, nor is it shown that his presence was at all countenanced by the jury. Is this naked, dry fact, standing by itself on the record, sufficient to destroy the deliberate and solemn determination of the jury ? I confess that I can see no pretext for giving it such influence either in principle or adjudged cases. On that principle I do not see how any verdict can stand. Yerdicts may and should be set aside for a mistake in the jury, by which injustice has been done, or for corruption or partiality in any of the members of the jury; or for such misbehavior as naturally tends to affect the impartiality, purity and regularity of the verdict. It will not do to determine that every irregularity on the part of the jury will avoid their verdict. It is important to the welfare of society and the ends of justice, that impartiality and purity should mark the action of juries. Their verdict should command entire confidence. But it is equally essential to the harmony of society, that verdicts should not be lightly set aside. The law must repose some confidence in the honesty of juries, and the integrity of their verdicts, so much, at any rate, as not to presume any vice in them as such, until it is established by proof. To set aside the present verdict, this reasonable presumption must be entirely disregarded; nay, the court must indulge the contrary presumption. This I cannot consent to do. Nor have I been able to find one adjudged case which w'ould require me to do it. For I have seen no case in which the verdict has been set aside, unless some misconduct or irregularity of the jury has been shown.
The ground on which the court is asked to vacate this verdict, is the mere impropriety of Woodley, a stranger. The case of the Commonwealth v. Roby, 12 Pick. R., 516, fully sustains the views which I have here expressed; and as this is the case on the authority of which the majority of the court have considered themselves bound to reverse the judgment in the present case, I will notice at length.
*148Roby was indicted for murder, and convicted. A motion was made to set aside the verdict, on the ground of irregular conduct in tiie jury. The irregularity complained of consisted of the following facts : After the jury bad retired to consider of their verdict, and after they had been for some time engaged in their deliberations, some of them told one of the constables that they were faint, and asked him whether they could not obtain some refreshments; and the constable thereupon went to a grocer’s shop and procured crackers and cheese, and two bottles of cider, which were carried into the jury-room by the constable and the grocer’s boy; that while the constable and the boy were in the room, one of the jurors said that two bottles were not enough, and the constable told the boy to bring two more; the boy brought them and delivered them to the constable, who carried them into the room, etc. The court refused to set aside the verdict, on the ground that though it might have been an irregularity to drink cider and admit the boy in the room, yet it was not an irregularity for which the verdict could be avoided.
There was in that case an irregularity charged against the jury; in this case there was none. In that case the judge says, that the question whether misbehavior in the jury shall set aside their verdict, depends upon another question, and that is, whether the misbehavior or irregularity is of such a nature as to affect the impartiality, purity, and regularity of the verdict. Here the judge gives the rule and also a practical illustration of it, and he did not consider the irregularity complained of in that case as necessarily tending to affect the verdict. How, then, can this court hold that the irregularity of a mere stranger, in which the jury in no way participated, can affect the verdict ?
In the conclusion of his opinion, Judge Shaw observes, that the result of the authorities is, that when the jury have so acted as to expose themselves to influences which may affect their verdict, as when they have improperly separated themselves, or had communications not authorized, then, as there can be no certainty that the verdict has been improperly influenced, the proper mode of correction is to set aside the verdict.
The rule is here laid down in terms as broad as possible for *149the prisoner at the bar, and in terms much broader than what the judge in the preceding part of his opinion had allowed himself. For he has cited several authorities in his opinion to show that an unauthorized separation of the jury is no ground to reverse the judgment; and amongst others that of the King v. Kinnear, 2 Barn. & Ald., 462; St. John v. Abbott, Barnes, 441. He might also have referred to many other cases, to show the same doctrine, and where the judges have determined, that though it is a misdemeanor of the jury, for which they may be fined, yet it will not of itself vitiate their verdict. In the King v. Moseley et al., 18 Eng. C. L. R., 115, this point was fully settled after full argument. But as there was no separation of the jury in this case, it is unnecessary to consider this point further. And it is quite evident to me that Judge Shaw could only have intended, at most, by the irregularity referred to in his concluding remarks, some positive act, such as an unjustifiable separation of the jury, or some actual unauthorized communication under circumstances tending to expose the jury to undue influences.
This case cannot, therefore, in my opinion, come within the rule thus laid down, any more than the case he was considering. The case of Park, in 2 Rolle R., 85, is identical in principle with the one at bar. In that case a juror was challenged and withdrawn, but went on with the jury and remained with them above half an hour; and yet the judges held that this, though a misdemeanor in the juror, for which he might be punished, yet of itself was not sufficient to set aside the verdict. This was as strong a case as the one at bar. That was surely a case where there was as much room for conjecture that improper influence had been exerted, as in the present case; yet the court very properly, as I conceive, refused to indulge in conjecture, or to visit upon the jury the impropriety or misbehavior of a stranger.
I am clearly of opinion that there is no ground for reversing the verdict.